UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number000-26121 LCNB Corp. (Exact name of registrant as specified in its charter) Ohio 31-1626393 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification Number) 2 North Broadway, Lebanon, Ohio45036 (Address of principal executive offices, including Zip Code) (513) 932-1414 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No The number of shares outstanding of the issuer's common stock, without par value, as of November 8, 2011 was 6,697,982 shares. LCNB CORP. AND SUBSIDIARIES INDEX PART I – FINANCIAL INFORMATION 2 Item 1.Financial Statements 2 CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF INCOME 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 4 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 35 Item 2. Management's Discussion and Analysis of Financial Condition and Results ofOperations 36 Item 3.Quantitative and Qualitative Disclosures about Market Risks 46 Item 4.Controls and Procedures 47 PART II.OTHER INFORMATION 48 Item 1.Legal Proceedings 48 Item 1A.Risk Factors 48 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3.Defaults Upon Senior Securities 48 Item 4.(Removed and Reserved) 48 Item 5.Other Information 48 Item 6.Exhibits 49 SIGNATURES 50 1 Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements LCNB CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) September 30, December 31, (Unaudited) ASSETS: Cash and due from banks $ Interest-bearing demand deposits Total cash and cash equivalents Investment securities: Available-for-sale, at fair value Held-to-maturity, at cost Federal Reserve Bank stock, at cost Federal Home Loan Bank stock, at cost Loans, net Premises and equipment, net Goodwill Bank owned life insurance Other assets TOTAL ASSETS $ LIABILITIES: Deposits: Noninterest-bearing $ Interest-bearing Total deposits Short-term borrowings Long-term debt Accrued interest and other liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Preferred shares – no par value, authorized 1,000,000 shares, none outstanding - - Common shares – no par value, authorized 12,000,000 shares,issued 7,453,173 shares at September 30, 2011 and 7,445,514 shares at December 31, 2010 Surplus Retained earnings Treasury shares at cost, 755,771 shares at September 30, 2011 and December 31, 2010 ) ) Accumulated other comprehensive income, net of taxes TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ The accompanying notes to consolidated financial statements are an integral part of these statements. 2 Index LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, INTEREST INCOME: Interest and fees on loans $ Interest on investment securities – Taxable Non-taxable Other investments 27 38 TOTAL INTEREST INCOME INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 6 6 23 19 Interest on long-term debt TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Trust income Service charges and fees on deposit accounts Net gain on sales of securities 48 Bank owned life insurance income Gains from sales of mortgage loans 35 92 Other operating income 79 49 TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE: Salaries and employee benefits Equipment expenses Occupancy expense, net State franchise tax Marketing Intangible amortization 15 15 43 43 FDIC insurance premiums 95 Other non-interest expense TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES INCOME FROM CONTINUING OPERATIONS INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET OF TAX - 39 NET INCOME $ Dividends declared per common share $ Basic earnings per common share: Continuing operations $ Discontinued operations - - Diluted earnings per common share: Continuing operations $ Discontinued operations - - Weighted average common shares outstanding: Basic Diluted The accompanying notes to consolidated financial statements are an integral part of these statements. 3 Index LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net Income $ Other comprehensive income: Net unrealized gain on available-for-sale securities (net of taxes of $1,348 and $719 for the three months ended September 30, 2011 and 2010, respectively, and $2,054 and $1,554 for the nine months ended September 30, 2011 and 2010, respectively) 1,396 3,969 3,017 Reclassification adjustment for net realized gain on sale of available-for-sale securities included in net income (net of taxes of $92 and $17 for the three months ended September 30, 2011 and 2010, respectively, and $235 and $61 for the nine months ended September 30, 2011 and 2010, respectively) Change in nonqualified pension plan unrecognized net loss (net of taxes of $3 and $9 for the three and nine months ended September 30, 2011, respectively) 5 - 17 - Reclassification adjustment for recognition of nonqualified pension plan net loss (net of taxes of $3 and $7 for the three and nine months ended September 30, 2011, respectively) (5 ) - ) - Nonqualified pension plan curtailment (net of taxes of $80) - - - TOTAL COMPREHENSIVE INCOME $ The accompanying notes to consolidated financial statements are an integral part of these statements. 4 Index LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Dollars in thousands, except per share amounts) (Unaudited) Common Shares Outstanding Common Stock Surplus Retained Earnings Treasury Shares Accumulated Other Comprehensive Income Total Shareholders’ Equity Balance January 1, 2010 $ ) Net income Net unrealized gain on available-for-sale securities, net of taxes Reclassification adjustment for net realized gain on sale of available-for-sale securities included in net income, net of taxes ) ) Compensation expense relating to stock options 30 30 Common stock dividends, $0.48 per share ) ) Balance September 30, 2010 ) Balance January 1, 2011 $ ) Net income Net unrealized gain on available-for-sale securities, net of taxes Reclassification adjustment for net realized gain on sale of available-for-sale securities included in net income, net of taxes ) ) Change in nonqualified pension plan unrecognized net gain (loss), net of taxes 17 17 Reclassification adjustment for recognition of nonqualified pension plan net gain, net of taxes ) ) Nonqualified pension plan curtailment entry, net of taxes Dividend Reinvestment and Stock Purchase Plan 13 84 97 Compensation expense relating to stock options 35 35 Common stock dividends, $0.48 per share ) ) Balance September 30, 2011 ) The accompanying notes to consolidated financial statements are an integral part of these statements. 5 Index LCNB CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation, amortization, and accretion Provision for loan losses Curtailment charge for nonqualified defined benefit retirement plan - Increase in cash surrender value of bank owned life insurance ) ) Bank owned life insurance death benefits in excess of cash surrender value - ) Realized (gain) loss on sales of securities available-for-sale ) ) Realized (gain) loss on sales of premises and equipment (6 ) 16 Realized gain from sale of insurance agency ) - Realized gain from sale of repossessed assets ) ) Origination of mortgage loans for sale ) ) Realized gains from sales of mortgage loans ) ) Proceeds from sales of mortgage loans Compensation expense related to stock options 35 30 Partial charge-off of other real estate owned - Changes in: Accrued income receivable ) ) Other assets 31 ) Other liabilities ) NET CASH FLOWS FROM OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sales of investment securities available-for-sale Proceeds from maturities and calls of investment securities: Available-for-sale Held-to-maturity Purchases of investment securities: Available-for-sale ) ) Held-to-maturity ) ) Purchase of Federal Reserve Bank stock (2 ) - Proceeds from redemption of Federal Reserve Bank stock - 1 Net (increase) decrease in loans 1 Proceeds from bank owned life insurance death benefits - Proceeds from sale of repossessed assets Purchases of premises and equipment ) ) Proceeds from sales of premises and equipment 16 16 Proceeds from sale of insurance agency, net of cash disposed - NET CASH FLOWS FROM INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase (decrease) in deposits Net increase (decrease) in short-term borrowings ) ) Proceeds from long-term debt - Principal payments on long-term debt ) ) Issuance of common stock 97 - Cash dividends paid on common stock ) ) NET CASH FLOWS FROM FINANCING ACTIVITIES NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ SUPPLEMENTAL CASH FLOW INFORMATION: CASH PAID DURING THE YEAR FOR: Interest $ Income taxes SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING ACTIVITIES: Transfer from loans to other real estate owned and repossessed assets The accompanying notes to consolidated financial statements are an integral part of these statements. 6 Index LCNB CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Basis of Presentation Substantially all of the assets, liabilities and operations of LCNB Corp. ("LCNB") are attributable to its wholly-owned subsidiary, LCNB National Bank (the "Bank").The accompanying unaudited consolidated financial statements include the accounts of LCNB and the Bank.LCNB completed the sale of its subsidiary, Dakin Insurance Agency, Inc. (“Dakin”) on March 23, 2011.The financial results of Dakin are included as income from discontinued operations, net of tax, in the accompanying unaudited consolidated financial statements through the date of sale. The unaudited interim consolidated financial statements, which have been reviewed by J.D. Cloud & Co. L.L.P., LCNB’s independent registered public accounting firm, in accordance with standards established by the Public Company Accounting Oversight Board, as indicated by their report included herein and which does not express an opinion on those statements, have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and the rules and regulations of the Securities and Exchange Commission (the “SEC”).Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, the unaudited interim consolidated financial statements include all adjustments (consisting of normal, recurring accruals) considered necessary for a fair presentation of financial position, results of operations, and cash flows for the interim periods, as required by Regulation S-X, Rule 10-01. Certain prior period data presented in the financial statements have been reclassified to conform with the current year presentation. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Results of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of the results to be expected for the full year ending December 31, 2011.These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements, accounting policies, and financial notes thereto included in LCNB's 2010 Annual Report on Form 10-K filed with the SEC. 7 Index LCNB CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) Note 2 - Investment Securities The amortized cost and estimated fair value of available-for-sale investment securities at September 30, 2011 and December 31, 2010 are summarized as follows (in thousands): September 30, 2011 Amortized Cost Unrealized Gains Unrealized Losses Fair Value U.S. Treasury notes $ 33 U.S. Agency notes 9 U.S. Agency mortgage-backed securities 82 Corporate securities 23 25 Municipal securities: Non-taxable 11 Taxable 32 Mutual funds 28 - Trust preferred securities 45 19 Equity securities 17 16 $ December 31, 2010 Amortized Cost Unrealized Gains Unrealized Losses Fair Value U.S. Treasury notes $ 16 U.S. Agency notes U.S. Agency mortgage-backed securities 56 Corporate securities 13 - Municipal securities: Non-taxable Taxable Mutual fund - 10 Trust preferred securities 57 2 Equity securities 18 4 $ The fair value of held-to-maturity investment securities, consisting of taxable and non-taxable municipal securities, approximates amortized cost at September 30, 2011 and December 31, 2010. 8 Index LCNB CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) Note 2 - Investment Securities (continued) Substantially all securities in unrealized loss positions at September 30, 2011 have been in a loss position less than twelve months.Management has determined that the unrealized losses at September 30, 2011 are primarily due to fluctuations in market interest rates and do not reflect credit quality deterioration of the securities.Because LCNB does not have the intent to sell the investments and it is more likely than not that LCNB will not be required to sell the investments before recovery of their amortized cost bases, which may be at maturity, LCNB does not consider these investments to be other-than-temporarily impaired. Note 3 - Loans Major classifications of loans at September 30, 2011 and December 31, 2010 are as follows (in thousands): September 30, December 31, Commercial and industrial $ Commercial, secured by real estate Residential real estate Consumer Agricultural Other loans, including deposit overdrafts Deferred net origination costs Less allowance for loan losses Loans, net $ 9 Index LCNB CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) Note 3 - Loans (continued) Non-accrual, past-due, and restructured loans as of September 30, 2011 and December 31, 2010 were as follows (dollars in thousands): September 30, December 31, Non-accrual loans $ Past-due 90 days or more and still accruing Restructured loans Total $ Percent to total loans % % Non-accrual loans at September 30, 2011 decreased from the balance at December 31, 2010 primarily due to the receipt of a $594,000 guarantee payment on a Small Business Administration loan during the first quarter 2011.Restructured loans at September 30, 2011 increased from the balance at December 31, 2010 primarily due to the modification of two commercial real estate loans to the same borrower totaling $626,000 during the first quarter 2011. Loans sold to and serviced for others are not included in the accompanying consolidated balance sheets.The unpaid principal balances of those loans at September 30, 2011 and December 31, 2010 were $67,956,000 and $70,705,000, respectively.Loans sold to the Federal Home Loan Mortgage Corporation during the three and nine months ended September 30, 2011 totaled $2,173,000 and $4,871,000, respectively, and $9,958,000 and $12,512,000 during the three and nine months ended September 30, 2010, respectively. 10 Index LCNB CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) Note 3 – Loans (continued) The allowance for loan losses and recorded investment in loans for the nine months ended September 30 were as follows (in thousands): Commercial & Industrial Commercial, Secured by Real Estate Residential Real Estate Consumer Agricultural Other Unallocated Total September 30, 2011 Allowance for loan losses: Balance, beginning of year $ - 6 - Provision charged to expenses 36 - 31 - Losses charged off ) - ) - ) Recoveries - 30 28 - 69 - Balance, end of period $ - 6 - Ending balance:individually evaluated for impairment $ 93 - Ending balance:collectively evaluated for impairment - 6 - Loans: Ending balance $ - Ending balance:individually evaluated for impairment 10 - - - Ending balance:collectively evaluated for impairment - 11 Index LCNB CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) Note 3 – Loans (continued) Commercial & Industrial Commercial, Secured by Real Estate Residential Real Estate Consumer Agricultural Other Unallocated Total September 30, 2010 Allowance for loan losses: Balance, beginning of year $ - 9 11 Provision charged to expenses ) 96 - 33 ) Losses charged off ) - ) - ) Recoveries 6 - 1 88 - 73 - Balance, end of period $ - 6 - Ending balance:individually evaluated for impairment $
